Case 2:17-cv-04140-DWL Document 174-10 Filed 07/08/19 Page 1 of 10




                      EXHIBIT J
        Case 2:17-cv-04140-DWL Document 174-10 Filed 07/08/19 Page 2 of 10


From:               Dennis Wilenchik
To:                 Joshua Wurtzel; Victoria Stevens; Tyler Swensen; Henk Taylor; Jeffrey M. Eilender; Bradley J. Nash
Cc:                 Chase Turrentine; Wyo Tech adv Wells Fargo (e57659d03+matter1136246401@maildrop.clio.com); Heather Zwick
Subject:            RE: Wyo Tech adv. Wells Fargo
Date:               Friday, May 17, 2019 5:54:56 PM
Attachments:        image001.png
                    image002.png
                    image003.png
                    image492909.png
                    image980718.png



I just told you and will repeat again that I will make it clear if it was not, that I am not his general co
counsel and will file that with the court and a withdrawal to be certain. I was only to be co counsel for
that hearing. I have no ability to gurantee his appearance but as I said I will do my best to ask Ken to
speak with him to cooperate with you. Thanks




Sincerely Yours,




                                                            Dennis Wilenchik
                                                            Attorney at Law


                www.wb-law.com                              The Wilenchik & Bartness Building
                                                            2810 North Third Street
                                                            Phoenix, Arizona 85004
                                                            P 602-606-2810 F 602-606-2811




ATTORNEY/CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons
or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
from any computer or network system.




From: Joshua Wurtzel [mailto:jwurtzel@schlamstone.com]
Sent: Friday, May 17, 2019 2:51 PM
To: Dennis Wilenchik <diw@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; Tyler Swensen
<TylerS@wb-law.com>; Henk Taylor <HTaylor@rrulaw.com>; Jeffrey M. Eilender
<jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>
Cc: Chase Turrentine <chaset@wb-law.com>; Wyo Tech adv Wells Fargo
(es 7659d03+matter1136246401@ma iId rap.cl io.com)
<e57659d03+matter1136246401@maildrop.clio.com>; Heather Zwick <heatherz@wb-law.com>
Subject: RE: Wyo Tech adv. Wells Fargo


Dennis,
      Case 2:17-cv-04140-DWL Document 174-10 Filed 07/08/19 Page 3 of 10



In the attached, it says you apply to be admitted PHV as co-counsel for Dennis Danzik. Is that not
correct?


The subpoena was handed to him personally in front of several witnesses, so there should be no
question that he was properly served. I will accept your representation that you will work with him and
me in good faith to find a new date for his deposition, so with that understanding, you can submit those
three dates.


Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
iwurtzel@schlamstone.com



Commercial Division Blog.com


This e-mail, including all attachments, is for the use of the intended recipients only. It may contain
legally privileged or confidential information. If you are not the intended recipient, please permanently
delete this message and all copies or printouts, and please notify me immediately.


From: Dennis Wilenchik <diw@wb-law.com>
Sent: Friday, May 17, 2019 5:42 PM
To: Joshua Wurtzel <iwurtzel@schlamstone.com>; Victoria Stevens <VictoriaS@wb-law.com>; Tyler
Swensen <TylerS@wb-law.com>; Henk Taylor <HTaylor@rrulaw.com>; Jeffrey M. Eilender
<jeilender@schlamstone.com>; Bradley J.Nash<bnash@schlamstone.com>
Cc: Chase Turrentine <chaset@wb-law.com>; Wyo Tech adv Wells Fargo
(eS 7659d03+matterl l36246401@maildrop.clio.com)
<e57659d03+matter1l36246401@maildrop.clio.com>; Heather Zwick <heatherz@wb-law.com>
Subject: RE: Wyo Tech adv. Wells Fargo

Josh I am not co counsel in the bk matter for all purposes and made it clear to his counsel I wanted to
appear for that hearing alone because Mr. Hinz was there. I asked him to make that clear to the court as
well at the hearing but he did not say that. I will make that clear if he didn't in the filing. Having said
that, of course as Tyler said we will try to find out whether he can be available through his counsel
assuming the subpoena was properly served. Thank you




Sincerely Yours,
      Case 2:17-cv-04140-DWL Document 174-10 Filed 07/08/19 Page 4 of 10


                                                         Dennis Wilenchik
                                                         Attorney at Law


                                                         The Wilenchik & Bartness Building
                                                         2810 North Third Street
                                                         Phoenix, Arizona 85004
                                                         P 602-606-2810 F 602-606-2811
                www.wb-law.com




ATTORNEY/CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons
or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
from any computer or network system.




From: Joshua Wurtzel [mailto:jwurtzel@schlamstone.com]
Sent: Friday, May 17, 2019 2:36 PM
To: Victoria Stevens <VictoriaS@wb-law.com>; Tyler Swensen <TylerS@wb-law.com>; Henk Taylor
<HTaylor@rrulaw.com>; Jeffrey M. Eilender <jeilender@schlamstone.com>; Bradley J. Nash
<bnash@schlamstone.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; Chase Turrentine <chaset@wb-law.com>; Wyo Tech adv
Wells Fargo (e57659d03+matter1136246401@maildrop.clio.com)
<e57659d03+matter1136246401@maildrop.clio.com>; Heather Zwick <heatherz@wb-law.com>
Subject: RE: Wyo Tech adv. Wells Fargo

If you agree to get Danzik to appear for a deposition on another date then OK. Dennis Wilenchik is now
co-counsel in the bankruptcy so should be able to secure his appearance on another date. Please
confirm before submitting-I am not taking the chance that he claims he showed up or made himself
available on June 4 and we weren't there or ready to depose him.


Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
jwurtzel@schlamstone.com



Commercial Division Blog.com


This e-mail, including all attachments, is for the use of the intended recipients only. It may contain
legally privileged or confidential information. If you are not the intended recipient, please permanently
delete this message and all copies or printouts, and please notify me immediately.
      Case 2:17-cv-04140-DWL Document 174-10 Filed 07/08/19 Page 5 of 10

From: Victoria Stevens <VictoriaS@wb-law.com>
Sent: Friday, May 17, 2019 5:31 PM
To: Joshua Wurtzel <jwurtzel@schlamstone.com>; Tyler Swensen <TylerS@wb-law.com>; Henk Taylor
<HTaylor@rrulaw.com>; Jeffrey M. Eilender <ieilender@schlamstone.com>; Bradley J. Nash
<bnash@schlamstone.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; Chase Turrentine <chaset@wb-law.com>; Wyo Tech adv
Wells Fargo (e57659d03+matter1136246401@maildrop.clio.com)
<e57659d03+matter1136246401@maildrop.clio.com>; Heather Zwick <heatherz@wb-law.com>
Subject: RE: Wyo Tech adv. Wells Fargo
Importance: High


Tyler is out of the state all next week. Therefore, May 23 and 24 will not work. It looks like the
afternoon of the 29 th will work. So the alternative dates are May 29 th (afternoon), June 4 (am) or June
14 (am). Does Tyler have your permission to submit these alternative dates to the court with the
understanding that we will work with Mr. Danzik's bankruptcy attorney to find an alternate date for Mr.
Danzik's deposition in this case?




                                                         Victoria Stevens
                                                         Senior Paralegal


                                                         The Wilenchik & Bartness Building
                                                         2810 North Third Street
                                                         Phoenix, Arizona 85004
                                                         P 602-606-2810 F 602-606-2811
               www.wb-law.com




ATTORNEY/CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons
or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
from any computer or network system.




From: Joshua Wurtzel <jwurtzel@schlamstone.com>
Sent: Friday, May 17, 2019 2:20 PM
To: Tyler Swensen <TylerS@wb-law.com>; Henk Taylor <HTaylor@rrulaw.com>; Jeffrey M. Eilender
<jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; Chase Turrentine
<chaset@wb-law.com>; Wyo Tech adv Wells Fargo
(e57659d03+matter1136246401@maildrop.clio.com)
<e57659d03+matter1136246401@maildrop.clio.com>
Subject: RE: Wyo Tech adv. Wells Fargo


What about May 23 in the late morning or afternoon or May 24? Maybe we can call the deputy and see
     Case 2:17-cv-04140-DWL Document 174-10 Filed 07/08/19 Page 6 of 10

if either of those dates is available, rather than trying to come up with three dates? Or what about May
29 later in the day? I am not willing to go beyond June 14.


Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
iwurtzel@schlamstone.com



Com mercia IDivision Blog.com


This e-mail, including all attachments, is for the use of the intended recipients only. It may contain
legally privileged or confidential information. If you are not the intended recipient, please permanently
delete this message and all copies or printouts, and please notify me immediately.


From: Tyler Swensen <TylerS@wb-law.com>
Sent: Friday, May 17, 2019 4:39 PM
To: Joshua Wurtzel <iwurtzel@schlamstone.com>; Henk Taylor <HTaylor@rrulaw.com>; Jeffrey M.
Eilender <jeilender@schlamstone.com>; Bradley J.Nash<bnash@schlamstone.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; Chase Turrentine
<chaset@wb-law.com>; Wyo Tech adv Wells Fargo
(e5 7659d03+matterl 136246401@maildrop.clio.com)
<e57659d03+matter1l3624640l@maildrop.clio.com>
Subject: RE: Wyo Tech adv. Wells Fargo


May 27 is Memorial Day and Dennis has no availability on the 28 th - 31 st . He
does have availability on May 24 th , but I am out of town that week We can try
to contact Mr. Danzik's BK attorney to ask about a different deposition date to
free up the morning of June 4 th . At this point, I'm just trying to comply with
Judge Lanza's protocol of providing at least three alternative dates. If we can get
a confirmed alternate date for the Danzik deposition, will you agree to us
proposingJune 4 (am),June 14 (am) or June 18 (anytime) to the Court?




                                                 Tyler Swensen
                                                 Attorney At Law


                                                 The Wilenchik & Bartness Building
                                                 2810 North Third Street
                                                 Phoenix, Arizona 85004
                                                 P 602-606-2810 F 602-606-2811
             www.wb-law.com
      Case 2:17-cv-04140-DWL Document 174-10 Filed 07/08/19 Page 7 of 10



ATTORNEY/CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons
or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
from any computer or network system.




From: Joshua Wurtzel <iwurtzel@schlamstone.com>
Sent: Friday, May 17, 2019 1:25 PM
To: Tyler Swensen <TylerS@wb-law.com>; Henk Taylor <HTaylor@rrulaw.com>; Jeffrey M. Eilender
<ieilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; Chase Turrentine
<chaset@wb-law.com>; Wyo Tech adv Wells Fargo
(e5 7659d03+matterl 136246401@maildrop.clio.com)
<e57659d03+matter1l36246401@maildrop.clio.com>
Subject: RE: Wyo Tech adv. Wells Fargo

I'm happy to adjourn to accommodate your other argument, but not into the second half of June or into
July. What about the week of May 27?


Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: {212) 344-5400 (x 324)
iwurtzel@schlamstone.com



CommercialDivisionBlog.com


This e-mail, including all attachments, is for the use of the intended recipients only. It may contain
legally privileged or confidential information. If you are not the intended recipient, please permanently
delete this message and all copies or printouts, and please notify me immediately.


From: Tyler Swensen <TylerS@wb-law.com>
Sent: Friday, May 17, 2019 4:21 PM
To: Joshua Wurtzel <iwurtzel@schlamstone.com>; Henk Taylor <HTaylor@rrulaw.com>; Jeffrey M.
Eilender <ieilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; Chase Turrentine
<chaset@wb-law.com>; Wyo Tech adv Wells Fargo
{e57659d03+matter1136246401@maildrop.clio.com)
<e57659d03+matter1l3624640l@maildrop.clio.com>
Subject: RE: Wyo Tech adv. Wells Fargo
      Case 2:17-cv-04140-DWL Document 174-10 Filed 07/08/19 Page 8 of 10


I don't think June 4 is going to work for us for Danzig's deposition. We have oral
argument here in Phoenix that afternoon on two MSJ s and another motion in a
different matter, but we will get back to you on that issue. In the meantime, let
me know if any of the following dates will work for you on the OSC hearing:
June 18 (anytime); June 21 (anytime); July 23 (afternoon); July 25 (afternoon); or
July 26 (anytime).




                                                         Tyler Swensen
                                                         Attorney At Law


                                                         The Wilenchik & Bartness Building
                                                         2810 North Third Street
                                                         Phoenix, Arizona 85004
                                                         P 602-606-2810 F 602-606-2811
                www.wb-law.com




ATTORNEY/CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons
or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
from any computer or network system.




From: Joshua Wurtzel <jwurtzel@schlamstone.com>
Sent: Friday, May 17, 2019 1:02 PM
To: Tyler Swensen <TylerS@wb-law.com>; Henk Taylor <HTaylor@rrulaw.com>; Jeffrey M. Eilender
<jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; Chase Turrentine
<chaset@wb-law.com>; Wyo Tech adv Wells Fargo
(e57659d03+matter1l3624640l@maildrop.clio.com)
<e57659d03+matter1l36246401@maildrop.clio.com>
Subject: RE: Wyo Tech adv. Wells Fargo


That is fine. June 4 is the date for Dennis Danzik's deposition in this case-he was served earlier this
week in Wyoming (see attached service of notice). If you are in contact with him and can arrange for a
confirmed alternate date, then June 4 is fine; if not, then we have to keep June 4 open for his
deposition. We can't do June 7 or 13, but can do June 14 in the morning AZ time.


Joshua Wurtzel
Schlam Stone & Dolan LLP
     Case 2:17-cv-04140-DWL Document 174-10 Filed 07/08/19 Page 9 of 10


26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
jwurtzel@schlamstone.com



CommercialDivisionBlog.com


This e-mail, including all attachments, is for the use of the intended recipients only. It may contain
legally privileged or confidential information. If you are not the intended recipient, please permanently
delete this message and all copies or printouts, and please notify me immediately.


From: Tyler Swensen <TylerS@wb-law.com>
Sent: Friday, May 17, 2019 3:33 PM
To: Joshua Wurtzel <iwurtzel@schlamstone.com>; Henk Taylor <HTaylor@rrulaw.com>; Jeffrey M.
Eilender <jeilender@schlamstone.com>; Bradley J.Nash<bnash@schlamstone.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; Chase Turrentine
<chaset@wb-law.com>; Wyo Tech adv Wells Fargo
(e5 7659d03+matter1 l3624640l@maildrop.clio.com)
<e57659d03+matter1l36246401@maildrop.clio.com>
Subject: Wyo Tech adv. Wells Fargo


Counsel-
Dennis Wilenchik and I are already scheduled to appear for oral arguments in
two separate cases before the Maricopa County Superior Court on May 29, 2019
from 9:30 until at least 10:30 a.m. Pursuant to Judge Lanza's standard Preliminary
Order regarding requests to reschedule court dates (see below), we need to know
if you are willing to stipulate to rescheduling the OSC. If so, please let us know
whether any of the following dates/times will work for you: June 4, 2019
(morning);June 7, 2019 (morning);June 13 or 14, 2019 (anytime).

If you are not willing to stipulate, please let us know your position on our desire
to reschedule and whether you plan to file a written opposition. Thank you.

                        Requests to Reschedule Court Dates
       The Court interprets LRCiv 7.3(b) as applying to requests to reschedule
court dates due to attorney conflicts. As such, and to enable the court to efficiently
manage cases, such requests must be made by motion or stipulation, must indicate
the position of each other party, and (unless another party plans to file a written
opposition, which would be appropriate only in rare circumstances) must propose
to the Court at least three dates/times when all counsel are available for
rescheduling purposes.
     Case 2:17-cv-04140-DWL Document 174-10 Filed 07/08/19 Page 10 of 10




                                                         Tyler Swensen
                                                         Attorney At Law


                                                         The Wilenchik & Bartness Building
                                                         2810 North Third Street
                                                         Phoenix, Arizona 85004
                                                         P 602-606-2810 F 602-606-2811
               www.wb-law.com




ATTORNEY/CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons
or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
from any computer or network system.




WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or attachments unless you
recognize the sender and know the content is safe.
WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or attachments unless you
recognize the sender and know the content is safe.
WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or attachments unless you
recognize the sender and know the content is safe.
WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or
attachments unless you recognize the sender and know the content is safe.
WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or
attachments unless you recognize the sender and know the content is safe.
